DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 6/21/2022, has been entered. The previous prior art rejection stands. 

Claim Status
Claims 1-2, 4-9, and 11-15 are pending with claims 1-2 and 4-7 are being examined with claims 8-9 and 11-15 are withdrawn. 

Claim Objections
Claims 2, 4, 6, and 7 are objected to because of the following informalities:  reads “A method according to…” should read as “The method according to…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sensing chamber” in line 2.  It is unclear as to how the method is sensing the sample, or what a sensing chamber is defined by.  The preamble recites that the preparation of the sample takes place in a sensing chamber, yet no structure or clarification on the constraints of a sensing chamber have been provided.  Therefore, it is unclear applicants intent of the constraints on the “sensing chamber”.  Is any chamber sufficient to meet the limitations, or is some type sensing intending to be required? Specifically, is there a structure that provides the “sensing” functionality?  Can the sample be sensed visually? If a sensing/detecting structure is required in order to clearly limit/define the chamber, then the sensing structure needs to be clearly recited. Claims 2 and 4-7 are rejected by virtue of dependency on claim 1. 
Claim 1 recites the limitation “a gas pressure inside the sensing chamber increase” in line 12.  First, this process is not positively recited as a method step and it is unclear if applicants are intending for the method to require an increase in gas pressure, or if the process of rotation inherently achieves the function of increasing the gas pressure.  It is also unclear as to what component/structure increases the gas pressure.  Further, it is unclear what gas the applicant is referring to.  Is the applicant referring to the vapor pressure of the liquid sample, atmospheric gas pressure, or external gases in the system?  Claims 2 and 4-7 are rejected by virtue of dependency on claim 1. 
Claim 4 recites the limitation “sample at the sample reception area to the waste chamber from the sensing chamber comprises providing a suction force acting towards the waste chamber” in lines 2-4.  It is unclear as to what structure provides the chamber with “suction force”.  A conduit alone cannot provide a suction force, and it is unclear whether a conduit alone meets the limitations or if applicants are intending to require another structure to create the suction force. Is there a pump or vacuum device provided to “suck” the sample towards the waste chamber?  Claims 5 and 7 are rejected by virtue of dependency on claim 4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia da Fonseca et al (US 20130074962 A1; hereinafter “Garcia”; already of record) in view of Moura Pires de Andrade Tenreiro et al (US 20180280969 A1; hereinafter “Moura”; foreign priority filed 12/16/2015; already of record).
Regarding claim 1, Garcia teaches a method for preparing a substrate (Garcia; para [69]; device 2 is provided on a disc-shaped substrate) comprising a sample reception area and a sensing area (Garcia; Fig. 3a, 4; examiner notes that the sample reception area is interpreted as the lower portion of the detection chambers 12 and that the sensing area is upper portion of the detection chambers), the substrate being positioned in a sensing chamber (Garcia; para [62]; fluid handling structures are formed in a substrate layer by layer; examiner notes that the detection chamber is one of the fluid handling structures) comprising a gas (Garcia; para [69]; connections 7 to atmospheric air or a closed air-circuit of the device are provided at a number of locations. The closed air circuit, in some embodiments, is formed in a cover (not shown) for the substrate), the method comprising the steps of: 
- applying a sample to the sample reception area, the sample comprising a liquid part having a first density and a sample part having a second density being higher than the first density (Garcia; para [86]; liquid, e.g. plasma, from the conduit 36 is mixed with the liquid, e.g. dilutant, from the outlet conduit 106 before it proceeds to the detection chambers 12; examiner notes prior to the sample entering the lower portion of the detection chamber, sample reception area, the plasma interpreted as the sample part is mixed with a dilutant interpreted as the liquid part); 
- rotating, with a first rotational frequency, the substrate around a predetermined axis (Garcia; para [43]; Fig. 3a; microfluidic device 2 arranged for rotation about an axis 4), the sensing area being closer to the predetermined axis than the sample reception area (Garcia; Fig. 3a, 4; examiner notes that the sample reception area is interpreted as the lower portion of the detection chambers 12 and that the sensing area is upper portion of the detection chambers, thus the sample sensing area is closer to the axis); 
- during rotation, at least part of the liquid part travels from the sample reception area to the sensing area due to first capillary forces acting between the liquid part and the substrate (Garcia; para [6, 87]; Each outlet conduit is configured to urge liquid flow from the respective outlet port to the downstream portion by capillary action…the second spin, on re-acceleration, liquid, e.g. plasma, from the conduit 36 is mixed with the liquid, e.g. dilutant, from the outlet conduit 106 before it proceeds to the detection chambers 12); and  
- decreasing the rotational frequency to a second rotational frequency so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber to and transferring at least a portion of the sample remaining at the sample reception area to a waste chamber separate from the sensing chamber (Garcia; para [88]; Once the sample has been caused to flow across the detection chamber or structures 12 in this way, the device is again decelerated…During a third spin, upon re-acceleration of the device 2, liquid from the chamber 200 flows to the detection chamber or structures 12 to wash excess sample into the waste chamber 15). 
Garcia does not teach a gas pressure inside the sensing chamber increases so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber. 
However, Moura teaches an analogous art of a microfluidic device (Moura; Abstract) comprising a sensing chamber (Moura; para [255]; second chamber 14 is configured as a detection chamber) comprising a gas (Moura; para [7]; gas which is present in the first conduit structure) wherein a gas pressure inside the sensing chamber increases (Moura; para [266]; liquid flows towards the first chamber 14, a pressure of gas in the second chamber 14 increases) so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber (Moura; para [343]; the gas in chamber 14c expands, forcing the liquid back into chamber 4c).  It would have been obvious to one of ordinary skill in the art to have modified the sensing chamber of Garcia to increase gas pressure forces as taught by Moura, because Moura teaches that the increase gases expand to force liquid out of the detection chamber, thus transporting the sample (Moura; para [343]). 
Regarding claim 2, modified Garcia the method according to claim 1, wherein the step of the at least part of the liquid part traveling from the sample reception area to the sensing area comprises the at least part of the liquid part travelling inside channels inside the substrate (Garcia; para [70]; outlet of the supply chamber 10 is connected to the detection chamber 12 by a supply conduit 11; examiner notes that the lower portion comprises a supply conduit interpreted as the channels).
Regarding claim 6, modified Garcia the method according to claim 1, wherein the step of removing the at least a portion of the sample is performed by creating a constant flow of the sample in an area further away from the predetermined axis than the substrate (Garcia; para [93]; it is desirable for flow conditions in the detection chambers 12 to be consistent over time, e.g. to have substantially constant flow rates; examiner notes the sample moves from one detection chamber to another downstream to the waste chamber which is further away from the predetermined axis).
Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Moura, and in further view of Battrell et al (US 20100112723 A1; hereinafter “Battrell”; already of record). 
Regarding claim 4, modified Garcia the method according to claim 1, wherein the step of transferring the at least a portion of the sample at the sample reception area to the waste chamber from the sensing chamber transferring the at least a portion of the sample remaining at the sample reception area to the waster chamber via a first conduit (Garcia; para [70]; The detection chamber 12, in turn is connected to a waste chamber 15).  
Modified Garcia does not teach providing a suction force acting towards the waste chamber.
However, Battrell teaches an analogous art of a microfluidic cartridge (Battrell; Abstract) comprising a waste chamber (Battrell; para [37, 167]; waste or effluent chamber) providing a suction force acting towards the waste chamber (Battrell; para [45, 85]; a suction pressure pulse is generated applied downstream).  It would have been obvious to one of ordinary skill in the art to have modified the waste chamber to of modified Garcia to provide a suction force as taught by Battrell, because Battrell teaches that the suction force overcomes capillary stops (Battrell; para [112]). 
Regarding claim 5, modified Garcia the method according to claim 4, wherein the step of transferring the at least a portion of the sample at the sample reception area to the waste chamber from the sensing chamber comprises transferring the at least a portion of the sample from the sensing chamber into a first conduit (Garcia; para [95] the detection chamber connects to the conduit waste 52).
Regarding claim 7, modified Garcia the method according to claim 5, wherein the first conduit exerts a second capillary force on the sample (Garcia; para [6]; outlet conduit is configured to urge liquid flow from the respective outlet port to the downstream portion by capillary action), the second capillary force having a force component directed towards the predetermined axis of rotation (Garcia; Fig. 4; examiner notes that the capillary force is directed towards the predetermined axis as it moves downstream to the waste chamber 15, each conduit 50 moves towards the axis before the next detection chamber 12), where the force component exceeds a second centrifugal force acting on the sample during rotation at the second rotational frequency whereas a first centrifugal force acting on the sample during rotation at the first rotational frequency exceeds the force component (Garcia; para [14]; The range of rotational frequencies is such that the centrifugal force overcomes the force due to the capillary effect for the at least one chamber while for the at least one other chamber the capillary force dominates).  

Response to Arguments
Applicant’s arguments, filed 6/21/2022, have been considered and the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments on pp 9-10, the applicant argues that the “the sensing chamber” is not indefinite and defined by the specification.  Claim 1 recites the limitation “a sensing chamber” in line 2.  It is unclear as to how the method is sensing the sample, or what a sensing chamber is defined by.  The preamble recites that the preparation of the sample takes place in a sensing chamber, yet no structure or clarification on the constraints of a sensing chamber have been provided.  Therefore, it is unclear applicants intent of the constraints on the “sensing chamber”.  
In the applicant’s arguments on pp 10-12, the applicant argues “the gas pressure” of the gas inside the sensing chamber increases and is supported by the specification.  Claim 1 recites the limitation “a gas pressure inside the sensing chamber increase” in line 12.  First, this process is not positively recited as a method step and it is unclear if applicants are intending for the method to require an increase in gas pressure, or if the process of rotation inherently achieves the function of increasing the gas pressure.  It is also unclear as to what component/structure increases the gas pressure.
In the applicant’s arguments on pp 21-22, the applicant argues that Garcia does not teach a substrate that is positioned in “a detection chamber”.  The examiner respectfully disagrees.  Examiner notes that the detection chamber comprises a substrate inside because the conduits are formed in the substrate.  Thus, the substrate is interpreted as being positioned in the detection chamber.  Specifically, is the applicant claiming that the substrate and detection chamber are different structurally such as layers? 
In the applicant’s arguments on pp 22-23, the applicant argues that Garcia does not teach  “during rotation, at least part of the liquid part travels from the sample reception area to the sensing area due to first capillary forces acting between the liquid part and the substrate”.  The examiner respectfully disagrees.   Examiner notes that the substrates are provided with fluidic connections such as inlet and outlet ports (Garcia; para [98]), thus the conduits are configured such that advance of the liquid, due to capillary action (Garcia; para [12]).  The examiner notes because the substrate comprises the conduits where capillary action occurs, the limitation is met. 
In the applicant’s arguments on pp 21-22, the applicant argues that Garcia does not teach “the sensing area being closer to the predetermined axis than the sample reception area”.  The examiner respectfully disagrees.  Examiner notes that the sample reception area is interpreted as the lower portion of the detection chambers 12 and that the sensing area is upper portion of the detection chambers, thus the sample sensing area is closer to the axis as seen in Fig. 3A and 4.  The sample reception occurs at the bottom of the detection chambers which is closer to the outer circle.  Additionally, the limitation sample reception area can be interpreted as any space that a sample is introduced.  Thus, the examiner did not interpret the reservoir 8 as the sample reception area in the previous office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798